DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
3.	The disclosure is objected to because of the following informalities: 
4.	Page 1 lines 18–22: “Recently, the exoskeleton apparatus include which has various purposes such asactive developments in the exoskeleton apparatus include . 
5.	Page 3 Line 3: “apply attraction” should be corrected to “apply an attraction force” to provide proper antecedent basis
6.	Page 3 Line 4: “application of electric current” should be corrected to “an application of an electric current” to provide proper antecedent basis
7.	Page 3 Line 8: “by attraction force” should be corrected to “by the attraction force” for clear antecedent basis 
a variable rigidity fiber structure” because a variable rigidity fiber structure was not yet stated, and thus needs proper antecedent basis 
9.	Page 3 Lines 11–12: “formed of the plurality of stacked graphene fibers” should be corrected to “formed of a 
10.	Page 3 Line 12: “in a shape of polygonal shape” should be corrected to “in a 
11.	Page 3 line 14: “the plurality of graphene fibers” should be corrected to “the plurality of stacked graphene fibers” for proper antecedent basis
12.	Page 3 Line 16–17: “electrical insulation layers” should be corrected to “electrical insulation layer[[s]]” to be grammatically correct
13.	Page 5 line 19: Insertion of a comma after the word “source” to be grammatically correct
14.	Page 7 line 3: “unit shells” should be corrected to “unit [[sh]]cells” to properly reflect the claim language reciting unit cells
15.	Page 7 line 5: “rigid” should be corrected to “rigidity” to properly reflect the variable rigidity fiber layer, there was no variable rigid fiber recited in the application
16.	Page 7 line 13: Insertion of a comma after “resins” to be grammatically correct
17.	Page 8 line 2: Insertion of a comma after “12” to be grammatically correct
Appropriate correction is required.
Claim Objections
18.	Claim 1–6 are objected to because of the following informalities:  
19.	Claim 1 line 3: “application of electric current” should be corrected to “an application of an electric current” for the sake of clear antecedent basis 
20.	Claim 1 line 3: “apply attraction” should be corrected to “apply an attraction force” to have proper antecedent basis
21.	Claim 1 line 8: “by attraction force” should be corrected to “by the attraction force” for the sake of clear antecedent basis
22.	Claim 3 line 1: “the variable rigidity fiber structure” should be corrected to “a variable rigidity fiber structure” for proper antecedent basis
23.	Claim 3 line 2: “formed of the plurality of stacked graphene fibers” should be corrected to “formed of a 
24.	Claim 3 line 3: “in a shape of polygonal shape” should be corrected to “in a 
25.	Claim 4 line 1: “the plurality of graphene fibers” should be corrected to “the plurality of stacked graphene fibers” for proper antecedent basis
26.	Claim 5 line 2: “electrical insulation layers” should be corrected to “electrical insulation layer[[s]]” for correct grammar 
27.	Claim 6 line 1: “fabric structure” should be corrected to “fiber structure” because claim 1 recites a fiber structure, and not a fabric structure
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
28.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


29.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
30.	Claim 6 recites a wearable soft exoskeleton suit fabricated by the fabric structure of claim 1. The claim scope cannot be determined because there are no method steps recited to explain how the structure of claim 6 is fabricated. See MPEP 2173.05(q). 
Allowable Subject Matter
31.	Claim 1 has allowable subject matter and by virtue of dependency claims 2–6 would be allowable as well. Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
32.	The following is a statement of reasons for the indication of allowable subject matter: An exemplary reference characteristic of the closest known prior art is US8896974 B2 to Kawasaki et al. (hereinafter “Kawasaki”), discloses a thin film magnetic head which includes a pair of side layers each having a bias magnetic field application layer (Figs. 2-7 reproducing element 10, side layers 65; Col. 2 lines 54-57). The side layers, via magnetic fields, compress a magnetization pinned layer between the side layers resulting in the magnetization pinned layer stretching (Figs. 2-7 reproducing element 10, magnetic pinned layer 23, side layers 65; Col. 2 lines 63-67). 
33.	Unlike the claimed invention, Kawasaki discloses that the side layers are generally magnetized in a track width direction, and not oriented to be attracted to each other (Col. 4 lines 41-42). The 
34.	Kawasaki and the prior art fails to teach or suggest a first and a second current-magnetic metal fiber layers arranged to face each other, and configured to apply attraction to each other by application of electric current; and a variable rigidity fiber layer interposed between the first and second current- magnetic metal fiber layers configured to be pressurized by movements of the first and second current-magnetic metal fiber layers (Claim 1 lines 2–7). The prior art does not disclose or render obvious these aspects of the claimed invention. Therefore, as the only independent claim sets forth the limitations as described, which are not taught or rendered obvious by the prior art, the claims contain allowable subject matter. 
35.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662.  The examiner can normally be reached on Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER A RAUBENSTRAW/Examiner, Art Unit 4184                                                                                                                                                                                                        /IMANI N HAYMAN/Primary Examiner, Art Unit 4184